Appeal by employer and insurance carrier from an award of death benefits made by the State Industrial Board under the Workmen’s Compensation Law to the widow of Angelo Grasso, deceased employee. Angelo Grasso, the deceased employee, was injured on January 7, 1937, while working within the State of New York, and died in this State two days later. The State Industrial Board has found that his employment was at a fixed place located within the State. The employer is a New Jersey corporation and deceased was a resident of that State. Deceased had worked at this New York location off and on for over five years, whenever his employer had work at this location. He was paid in New York and had worked steadily on this New York job for about four months prior to the accident. (Matter of Amaxis v. Vassilaros, Inc., 258 N. Y. 544.) Award affirmed, with costs to the State Industrial Board. Hill, P. J., Crapser, Bliss and Heffernan, JJ., concur; Rhodes, J., dissents, and votes to reverse the award and to dismiss the claim, on the ground that the employment in New York State was an incident of the employment in New Jersey and the injuries received were not compensable here. (See Barnhart v. American Concrete Steel Co., 181 App. Div. 881; affd., 227 N. Y. 531; Matter of Proper v. Polley, 259 id. 516; Matter of Whitmire v. Blauw-Knox Constr. Co,, 263 id. 675.)